Title: To John Adams from James Warren, 7 October 1778
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Boston Octr. 57th 1778
     
     As I keep no Copies of the Letters I write to you, and have been so Careless as to keep no Memorandum of them I cant recollect either the Number or Contents. But this I am certain of, that they are both Numerous and Lengthy, and that I have not received a Single Line from you. This is equally a subject of Complaint among all your Friends, and I am to be satisfied while I dont find myself distinguished by any perticular Marks of Neglect. I dont write to the Embassador, or make any distinction between the Embassador and the Delegate. I write to my Freind and use no kind of Ceremony, I leave that to the great; and the numerous Courtiers about you, supposeing that my usual familiarity, Carelessness, and sincerity may at least please by way of variety. I know you wish to be minutely Informed of the true state of your Native Country, and I wish I could recollect on the short Notice I have of this opportunity every thing I Conceived would gratify your Curiosity. As I have but little time I must leave the great Movements of Congress, and the General State of America to the official Letters of Congress, and those perticular ones, you will receive from your Friends, at Philadelphia, the great Seat of Intelligence, and Confine myself pretty much to our own Affairs, and situation.
     I dare say before this reaches you, you will be Informed of the Train of Misfortunes that have Attended Count d Estaing Squadron, and the Consequent ill success of the second Rhode Island Expedition, since which the Enemy have with their usual humanity destroyed the Town of Bedford, and plundered Marthas Vineyard as you will see by the Papers we shall Inclose you per this Opportunity. They have for some time past been Inactive and still, their Fleet principally at New York, which by the Addition of Byron’s Squadron now all Arrived is formidable not less than 17 sail of the Line and a Number of Frigates, with a 60 gun ship and 2 Frigates Cruising on our Coast. Boston with the French Fleet now here has been supposed their principle Object, and I once did beleive they would Attempt that, and the destruction of the Sea Coasts of this State but the Season is now so far Advanced, I think they will not risque such an Expedition, besides the Count has by fortifying Georges Island and other parts of the Harbour made it Impregnable by Sea. I think no Squadron in Europe could force their way into this Harbour while the French Fleet remain here, and at this Season of the Year it would be Madnes to make an Attempt by Sea when in this Bay a Single Night may prove the destruction of the whole of them. I think an Attack by Land equally Improbable because if they make it from Rhode Island, and should be able to penetrate to this Town, and not be Able to Carry it their retreat and supplies would at least be very uncertain. The Conjectures of their future Operations are various, most People think the Enemy will leave the United States, and we are now Informed they have Embarked 12 Regiments at New York soon after the Arrival of a packet there from England. A few days will decide upon all our Uncertainties.
     The French Officers and Seamen in this Squadron behave themselves Extreemly well, they are indeed the most peaceable quiet and orderly set of Men in their profession I ever saw. But there has Notwithstanding been several disagreable riots and Quarrels between them and the English Sailors here, I beleive set on by the Tories, who wish to blow up a Breeze between us and our new Allies.
     I wish it was in my power to tell you that the Number and Influence of the Tories here were reduced, but I think they gain ground fast. This I Impute to the Coincideing of the Ambitious Veiws of a Certain Gentleman here, with the wicked and Timourous veiws of others. Things at present Appear to be in a strange way. We have no Constitution nor have we any probability of geting one. A Bill for Confiscateing the Tories Estates has had two readings in the House. I am told there is no probability of its succeeding on the third, so far from it that even some Members on the B —— Seat have without reserve Expressed their Sentiments that they should be suffered to return Tempora Mutantur. Our Bill Act prescribeing an Oath of Allegiance has had no Effect. Most of the Tories to whom it was tendered have swallowed it without difficulty. Few Towns have had resolution enough to Tender it, and where it has been Tendered and refused and the refusers Committed for Transportation, the Council have not had resolution enough to Carry it into Execution so that while they Complain that their Laws and resolutions are not Executed they themselves set the Example.
     A Certain Assembly in this State would make a strange Appearance to you, who have been acquainted with vigorous Measures upon the most steady, and vigorous principles. Mr. John Pickering is now the Speaker of the House of Representatives. Mr. Nathel. Gorham who Mr. Adams Calls my Cousin, is Member for Lunenburge where he has resided since the destruction of Charlestown. Edward Bacon is Member for Barnstable &c. &c. The Boston Members I presume you know. I have before told you that I have no Share in the Conduct of Matters. I was left out by my Town. I have given you the Causes of it. When I quit the Navy Board I shall be a Simple honest Farmer, and shall have Nothing to do but humbly to look at the Conduct of public Men, and public Measures.
     Mr. Paine has never Attended Congress since you left us. Mr. Dana is Just returned. Genl. Hancock went last June, after he had taken Care of the public here at Election. He returned very soon finding the Climate did not agree with him, he was not gone but about six weeks. It used to agree with him better than with any of you. Perhaps the air in the Presidents Seat is purer than it is in more humble Stations. After his return he went on the R. Island Expedition and there staid Just long enough to gain among the Multitude the popular Ecclat, and then left it so soon as to make the more discerning laugh. He is makeing great Entertainments and figureing away in a most magnificent manner. The Eyes of many People are open and see his views and Motives, and some of the Judicious think Nothing Necessary but to veer away rope. Last week this day was Assigned for the Choice of Delegates, this early Assignment was the policy of some Men to strike at Mr. some of the present delegates with more certain success, and perticularly at Mr. Adams. If the great Man fails he will be Mortified indeed. Yesterday the House voted him a Marquee with all its furniture and apparatus for to do them Justice they are very respectful, and ready to gratify him, but this Vote was Unanimously Non Concurred by the Council, and this is not the only mortification in that way.
     The Boston, and other frigates have sent in a prize they took since they left France. Your Lady will write you by this Oppertunity. She was here Yesterday. Mrs. Warren is to dine with her tomorrow. You will please to make My Respectful Compliments to Your Associates & Beleive Me to be Your Assured Friend
     
      JW
     
     